DETAILED ACTION
Claims 38, 40-43, and 68-87 are presented for continued examination on 04/18/2022. Claims 38, 68, 74, and 81 are independent claims.  Previous claims 44-45, 47-51, and 58-67 are canceled by the amendment.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.

Examiner's Instructions for filing Response to this Office Action
When the Applicant submits amendments regarding to the claims in response the Office Action, the Examiner would prefer that Applicant submit two sets of claims: 
Set #1 that includes indicators for the status of claim and all marked amendments to the claims; and 
Set #2 comprising a clean version of the claims with all the markups removed for entry, as an appendix to the Set #1.

Response to Arguments
Applicant filed Amendments/arguments and Remarks, filed on 04/18/2022, have been carefully considered and are responded in the following:
Regarding the non-statutory double patenting rejections, it is understood that the Applicant wishes to hold the rejections in abeyance until the conclusion of examination is reached.  Therefore, the non-statutory double patenting rejections. It is noted that the Examiner still relies on the earlier reasoning and evidence for the details of the rejections.

In response to the Applicant arguments, page(s) 8-9 of the Remarks, regarding Claims 44-45 being rejected under 35 U.S.C. 112(2), the amendments have resolved the issues. Therefore, the rejections are withdrawn.  It should be noted that the amendment has raised new 112 issues. See the following Office Action.

Applicant’s arguments, page(s) 9-11 of the Remarks, with regards to claims 44-45, 47-51, and 58-67 being rejected under 35 U.S.C. § 103(a) have been considered carefully. 
Applicant’s amendments have resolved the issues. Therefore, the rejections are withdrawn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

First:
Claims 38, 40-43, and 68-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9342661 B2 (hereinafter “USPAT-661”). 

Regarding claim 38, USPAT-661 anticipates a computerized method for providing digital data content to a computerized device in a data network (USPAT-661 CLM. 1: instructions configured to … enable playback of said first content element at said second device), the computerized method comprising: 
receiving, at an entity of a first data network, data representative of a request for the digital data content (USPAT-661 CLM. 14: receive a request from said second client device for at least one of said plurality of programming content); 
accessing profile data comprising data regarding rights of a user to access the digital data content, the accessing of the profile data comprising at least accessing a storage device local to the computerized device, at least a portion of the profile data having been downloaded via the first data network to the storage device from a computerized entity of the first data network (USPAT-661 CLM. 1: access a rights profile associated with a network-based account of a user; transfer said rights profile to a second host device, said second host device associated with said user, which means at least a portion of the profile data received via the first data network is stored at the device of user); ; 
evaluating data performing an evaluation relating to the requested digital data content and the profile data (USPAT-661 CLM. 1: determine, based at least in part on said rights profile, use rights that said user has with respect to a first content element); and 
transmitting, from the entity of the first data network, a response to the request to an entity of a second data network, said response based at least on the evaluation and configured to cause provision of the digital data content to the computerized device from the entity of the second data network (USPAT-661 CLM. 1: transfer said rights profile to a second host device … and enable playback of said first content element at said second device based at least in part on said transferred rights profile; see also CLM. 7: said rights profile can be provided to said host device; CLM. 14: store said rights profile on behalf of said second client device).

Independent claims 68, 74, and 81 are similarly rejected for obviousness reasons when in view of Groten (US 20090307757 A1) or McCoskey (US 20030028889 A1), as discussed in the previous office actions.  Regarding dependent claims 40-43, and 69-73, 75-80, 82-87 of the present application, they are obvious variants of the same subject matter as found in USPAT-661, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Secondly: 
Claims 38, 40-43, and 68-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9817952 B2 (hereinafter “USPAT-952”). 
Regarding claim 38, USPAT-952 anticipates a computerized method for providing digital data content to a computerized device in a data network (USPAT-952 CLM. 1: instructions … configured to … access a rights profile associated with a network-based account of a user and to provide the digitally rendered content element to the at least one of the one or more recommended computerized client devices), the computerized method comprising: 
receiving, at an entity of a first data network, data representative of a request for the digital data content (USPAT-952 CLM. 5 and 9: receive data representative of a request from the first computerized client device for the rights profile); 
accessing profile data comprising data regarding rights of a user to access the digital data content, the accessing of the profile data comprising at least accessing a storage device local to the computerized device, at least a portion of the profile data having been downloaded via the first data network to the storage device from a computerized entity of the first data network (USPAT-952 CLM. 1: access a rights profile being associated with a network-based account of a user; said rights profile [is transferred] to a second host device, which is associated with said user, which means a device of user.  Transferring said rights profile to a device of user means at least a portion of the profile data received via the first data network is stored at the device of user); 
evaluating data performing an evaluation relating to the requested digital data content and the profile data (USPAT-952 CLM. 1: determine, based at least in part on the rights profile, use rights that the user has with respect to a digitally rendered content element); and 
transmitting, from the entity of the first data network, a response to the request to an entity of a second data network, said response based at least on the evaluation and configured to cause provision of the digital data content to the computerized device from the entity of the second data network (USPAT-952 CLM. 9 and 10: transmit the requested digitally rendered content; the requested digitally rendered content is transmitted to a computerized display device located at a physical distance from the computerized client device).
Independent claims 68, 74, and 81 are similarly rejected for obviousness reasons when in view of Groten (US 20090307757 A1) or McCoskey (US 20030028889 A1), as discussed in the previous office actions.  Regarding dependent claims 40-43, and 69-73, 75-80, 82-87 of the present application, they are obvious variants of the same subject matter as found in USPAT-952, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Thirdly: 
Claims 38, 40-43, and 68-87 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,339,281 B2 (hereinafter “USPAT-281”). 

Regarding claim 38, USPAT-281 anticipates a computerized method for providing digital data content to a computerized device in a data network (USPAT-281 CLM. 1: a computerized method for providing digitally rendered content to a computerized client device in a content delivery network), the computerized method comprising: 
receiving, at an entity of a first data network, data representative of a request for the digital data content (USPAT-281 CLM. 9: data representative of a request for digitally rendered content); 
accessing profile data comprising data regarding rights of a user to access the digital data content, the accessing of the profile data comprising at least accessing a storage device local to the computerized device, at least a portion of the profile data having been downloaded via the first data network to the storage device from a computerized entity of the first data network (USPAT-281 CLM. 9: receive rights profile data via the media player application computer program; transfer said rights profile to a second host device, said second host device associated with said user, which means at least a portion of the profile data received via the first data network is stored at the device of user); 
evaluating data performing an evaluation relating to the requested digital data content and the profile data (USPAT-281 CLM. 9: determine, based at least in part on the rights profile data, whether a user of the computerized client device is given a right to access the requested digitally rendered content); and 
transmitting, from the entity of the first data network, a response to the request to an entity of a second data network, said response based at least on the evaluation and configured to cause provision of the digital data content to the computerized device from the entity of the second data network (USPAT-281 CLM. 9 and 10: transmitting the rights profile data to the rights management application computer program, the rights profile data enabling the rights management application computer program to authorize rendering digitally rendered content via a media player…).

Independent claims 68, 74, and 81 are similarly rejected for obviousness reasons when in view of Groten (US 20090307757 A1) or McCoskey (US 20030028889 A1), as discussed in the previous office actions.  Regarding dependent claims 40-43, and 69-73, 75-80, 82-87 of the present application, and thereby rejected under the judicially created doctrine of obviousness-type double patenting.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(2):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 


Claim 86 is rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The rejection(s) under 35 U.S.C. 112(2) is/are determined by the following reasons:
Claim 86 recites the limitation "wherein at least the accessing of the profile data that has been downloaded …“ unclearly or lacking sufficient antecedent basis for this limitation in the claim.  This is because claim 81 from which claim 86 depends recites an optional limitation “at least one of: (i) the computerized device, or (ii) a user thereof, the profile data having been downloaded to the computerized device via use of a computerized entity of a second data network” which does not necessarily include the limitation “the profile data having been downloaded to the computerized device” when the first optional limitation is chosen for claim interpretation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 81-82 are rejected under 35 U.S.C. 102(b) as being anticipated by Groten (US 20090307757 A1).

As per claim 81, Groten anticipates a computerized method for providing digital content to a computerized device, the computerized method comprising: 
receiving, at a computerized entity of a first data network, data representative of a request for the digital content (Groten, par. 0046-0047: receiving the “Play” request/command by the steaming proxy.  Note that the streaming proxy shown FIG. 1 is mapped to the entity of a first data network; a mobile user is connected to the mobile network through GPRS; FIG. 1, HTTP proxy receives a HTTP request from the user; see steps 1-2; par. 0050-0051: the RTSP "Play" command is a request for digital content, which is intercepted/received by the steaming proxy.  For example, the first data network may be a home network; par. 0046); 
accessing profile data comprising data regarding rights to access the digital content of at least one of: (i) the computerized device, or (ii) a user thereof, the profile data having been downloaded to the computerized device via use of a computerized entity of a second data network (Note that optional limitations are recited here) (Groten, par. 0027-0028: the smart card; par. 0045 and 0051-0053: provide data regarding rights of a user to access the digital content, for example, the user’s SIM in mobile network); 
performing an evaluation relating to the requested digital content and the profile data (Groten, par. 0051-0053: verifies the identity of the user (not shown) and checks the right to content access in a subscription database (Subscription DB). par. 0033-0034: The right to access the stream might e.g. be administrated in a user database of the network operator.  Groten teaches the network operator configured for evaluating the right to access the stream from the content provider; par. 0033-0034); and 
based on the evaluation, causing access of the digital content by the computerized device (Groten, par. 0054: the forwarding step is the response to the request wherein the content provider is an entity of a second data network.  In Groten, based on the identity check and authorization check, the response or the forwarded RTSP is configured to cause provision of the digital content to the computerized device, which is the mobile device of user as shown in FIG. 1.  Note that the entity of the second data network is the content provider, which runs in the content provider domain; par. 0047 and 0056-0057).

As per claim 82, Groten also teaches the computerized method of Claim 81, wherein: 
the first network comprises a premises network (Groten, par. 0028 and 0031: a fixed line program such as a TV show; In Groten, a premises network may be a fixed caller line or a TV cable service; see also par. 0033 and 0046 for a leased line and a user connection to wire or wireless network); 
the second data network comprises a managed network (Groten, par. 0042 and 0046: the mobile network).


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identicaally disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 74-79 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groten (US 20090307757 A1) in view of McCoskey (US 20030028889 A1).

As per claim 74, Groten teaches a computerized apparatus configured to manage digital content access of at least one computerized client device (Groten, the Abstract and par. 0050: the content provider…[manages] play lists for streaming content; par. 0054: the content provider will start transmission of the [content] stream), comprising: 
a processing apparatus; and 
a storage apparatus in data communication with the processing apparatus, the storage apparatus comprising a plurality of instructions, the plurality of instructions being configured to, when executed on the processing apparatus of the computerized apparatus (Groten, par. 0046-0047: as shown in FIG. 1, a mobile user …operates a mobile device, which inherently has storage and instructions executed on the processor of the mobile device), cause the computerized apparatus to: 
obtain data representative of a request for access to a digital content element for a computerized client device (Groten, par. 0046-0047: a mobile user is connected to the mobile network through GPRS wherein the streaming proxy as shown FIG. 1 obtains a request for content access; par. 0050-0051: the RTSP "Play" command is a request); 
access data representative of a rights profile associated with at least one of: (i) the computerized client device, or (ii) a user of the computerized client device, wherein the access of the data representative of the rights profile comprises access of a local storage location of the computerized client device (Groten, par. 0033: the right to access the stream might e.g. be administrated in a user database of the network operator; note here that the right for access administrated in a user database is a rights profile; see also par. 0035: the user to purchase the right to play the stream online; since the access of rights in Groten involves the communication with the mobile device of the user, Groten discloses that access data representative of a rights profile is associated with the computerized client device); 
based at least on the evaluation, determine access rights with respect to the digital content element (Groten, par. 0051-0053: verifies the identity of the user (not shown) and checks the right to content access in a subscription database (Subscription DB); par. 0054: when both results are positive, the user is allowed to access the digital content).
While Croten discloses performing an evaluation of user’s access rights for the requested digital content using the profile data (par. 0033-0034 and 0051-0053), Groten does not explicitly disclose using metadata of the digital content element as a determining factor for rights evaluation.  
In a related art, McCoskey teaches:
evaluate the data representative of the rights profile against metadata of the digital content element (McCoskey, par. 0114 and 0117: analyzes the user's profile information and metadata and, if applicable, instructs the digital rights management processor 454 to apply the appropriate DRM scheme to the content delivery.  Furthermore, McCoskey discloses steps for evaluating the rights profile, such as, retrieves information from the user's profile pertaining to the user's rights to download certain content and execution of routine 754 compares the user data and the content download request in order to verify that the user is authorized to download the requested content; par. 0105).
Groten and McCoskey are analogous art to the invention in a similar field of endeavor in improving content delivery over networks.  Thus, it would have been obvious to a person having ordinary skills of art, at the time of invention, to modify the Groten’s system with McCoskey’s teaching on a use of metadata of the digital content element as a determining factor for evaluation. For this combination, the motivation would have been to improve digital rights management of using the downloaded content with the metadata that is embedded with the content.

As per claim 75, the references as combined above teach the computerized apparatus of Claim 74, wherein the obtaining of the data representative of the request for access to the digital content element for the computerized client device comprises receipt of the data representative of the request from a second computerized client device associated with the user (McCoskey, par. 0074: the content can be stored on the user terminal 202, copied to another system, forwarded to another user, transferred to removable media). McCoskey is combined with Groten for the same reason as that for claim 74.

As per claim 76, the references as combined above teach the computerized apparatus of Claim 74, wherein the plurality of instructions are further configured to, when executed on the processing apparatus, cause the computerized apparatus to: 
based on the access rights, cause display of a notification on a user interface of the computerized client device, the notification including information related to a reason for denial of access to the digital content element (Groten, par. 0055-0057: when … the access authorization check result is negative, an interactive HTTP session to the user is started [providing] an option to the user to buy the right to access the requested content … If the user accepts to pay for the access, this is administrated by the operator in the subscription database by means of an "HTTP ticket."  Note here the option in an interactive HTTP session for the user to buy the access is inherently display in a Web browser interface as a notification. Obviously the reason for access denial is the missing payment; see also par. 0058).

As per claim 77, the references as combined above teach the computerized apparatus of Claim 74, wherein the plurality of instructions are further configured to, when executed on the processing apparatus, cause the computerized apparatus to: 
provide a second digital content element to the computerized client device, wherein the second digital content element is related to the digital content element (Groten, par. 0058: the HTTP content description is forwarded to the user (9). The HTTP content description is received by the web browser (10), which either shows the web page (11) to the user (11') or forwards the information to the Media Player (12), e.g. after the Media player is started as a plug-in; Groten discloses that directly, or at any other time after the reception of the play list, the user can start a stream by selecting ("clicking") one of the links in the play list from the Media Player, wherein the play list is the second digital content element is related to the digital content element; see par. 0032 and 0047).

As per claim 78, the references as combined above teach the computerized apparatus of Claim 74, wherein the plurality of instructions are further configured to, when executed on the processing apparatus, cause the computerized apparatus to: 
based on the access rights, determine that the computerized client device does not have access to the digital content element (Groten, par. 0057: If the user refuses to pay for the requested access, the access to the content provider platform will remain blocked for that user); and 
enable a user of the computerized client device to obtain access to the digital content element via a user interface of the computerized client (Groten, par. 0058: the HTTP content description is forwarded to the user (9). The HTTP content description is received by the web browser (10), which either shows the web page (11) to the user (11') or forwards the information to the Media Player (12) [for content replay]).

As per claim 79, the references as combined above teach the computerized apparatus of Claim 74, wherein the computerized apparatus is associated with a Wi-Fi or Personal Area Network (PAN) network (Groten, par. 0046: a home network, e.g. palmtop computer with WiFi interface).

Claim 80 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groten and McCoskey, as applied to claim 74, and further in view of Markley (US 20070217436 A1).

As per claim 80, the references of Groten and McCoskey as combined above teach the computerized apparatus of Claim 74, but do not explicitly disclose the use of 3GPP-based communications protocol for content streaming. This aspect of the claim is identified as a further difference.
In a related art, Markley teaches:
wherein the computerized client device is configured to utilize at least a Third Generation Partnership Project (3GPP)-based communications protocol to perform data communication with at least the second data network (Markley, par. 0098: content/media can be … streamed "on demand" to a mobile user … using communications or networking protocols 3GPP such as par. 0058 and 0062).
Markley is analogous art to the invention in a similar field of endeavor in improving content delivery over networks.  Thus, it would have been obvious to a person having ordinary skills of art, at the time of invention, to modify the Groten-McCoskey system with Markley’s teachings for a use of removable storage device for storing the digital content.  It is noted that Groten discloses GPRS for 2G network.  The modification is essentially a substitution of known network in the same field of computer art and would have produced predictable results with reasonable expectation of success. For this combination, the motivation would have been to improve applicability of Groten-McCoskey system to the evolving network technology for content streaming.

Claim 83 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groten in view of Markley (US 20070217436 A1).

As per claim 83, Groten teaches the computerized method of Claim 81, but does not explicitly disclose causing provision of the digital content to the computerized device utilizing 3GPP IMS. This aspect of the claim is identified as a further difference.
In a related art, Markley teaches:
wherein the causing of the access of the digital content to the computerized device comprises causing provision of the digital content to the computerized device utilizing at least a 3GPP (Third Generation Partnership Project) IMS (IP Multimedia System) compliant architecture (Markley, par. 0098, 0117, and 0120: a 3G IMS (IP multimedia subsystem) system …used by network and SIP calls… , in order to provide multimedia calls between a user or consumer in the household domain 140 (e.g., using a SIP phone or H.323 terminal) and a mobile 3G telephone or personal media device (PMD) user via that user's RAN).
Markley is analogous art to the invention in a similar field of endeavor in improving online content streaming.  Thus, it would have been obvious to a person having ordinary skills of art, at the time of invention, to modify the Groten system with Markley’s teachings of using 3GPP IMS.  For this combination, the motivation would have been to improve the content delivery services with well-known 3GPP standards.

Claim 84 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groten in view of Markley, as applied to claim 83, and further in view of Forslow (US 20080285487 A1).

As per claim 84, the references of Groten and Markley as combined above teach the computerized method of Claim 83, but do not explicitly disclose provision of two or more independent services which are blended with one another at both an application layer and control plane layer. This aspect of the claim is identified as a further difference.
In a related art, Forslow teaches:
wherein the provision of the digital content to the computerized device utilizing at least the 3GPP IMS (compliant architecture comprises provision of two or more independent services which are blended with one another at both an application layer and control plane layer (Forslow, TABLE-US-00001 and par. 0022 and 0045: maintaining… full duplex Media service service … which allows speech to be heard (or media to be received) by all parties in the call including those that are actively speaking. IMS - IP Multimedia IMS is an all-IP wireless system; Simplex media path A simplex media path is a logical connection between two network endpoints across which streaming, and non -streaming, mixed and multiple types of media can be transferred; par. 0026: a simplex media path is a logical connection between two network endpoints across which streaming, and non -streaming, mixed and multiple types of media may be transferred).  
Forslow is analogous art to the invention in a similar field of endeavor in improving multimedia network communications.  Thus, it would have been obvious to a person having ordinary skills of art, at the time of invention, to modify the Groten- Markley system with Forslow’s teachings of the provision of the digital content via different communication paths and/or layers using 3GPP IMS.  For this combination, the motivation would have been to improve the content delivery services with well-known 3GPP standards.

Claims 85-87 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Groten in view of Forslow (US 20080285487 A1).

As per claim 85, Groten teaches the computerized method of Claim 81, but does not explicitly disclose causing provision of the digital content to the computerized device in accordance with one or more quality-of-service (QoS) guarantees. This aspect of the claim is identified as a further difference.
In a related art, Forslow teaches:
 wherein the causing of the access of the digital content to the computerized device comprises causing provision of the digital content to the computerized device in accordance with one or more quality-of-service (QoS) guarantees (Forslow, par. 0022 and 0045-0046: maintain quality of service which is the QoS; multiple signaling protocols for transmission and media control protocols (i.e. RTCP Real-Time Control Protocol a companion protocol of RTP that is used to maintain quality of service).
Forslow is analogous art to the invention in a similar field of endeavor in improving multimedia network communications.  Thus, it would have been obvious to a person having ordinary skills of art, at the time of invention, to modify the Groten system with Forslow’s teachings of the provision of the digital content without losing quality-of-service.  For this combination, the motivation would have been to improve the content delivery services with satisfactory user experiences.

As per claim 86, Groten teaches the computerized method of Claim 81, but does not explicitly disclose the aspect of a required level or quality of service according to which the access to the digital content by the computerized device is performed. This aspect of the claim is identified as a further difference.
In a related art, Forslow teaches:
wherein at least the accessing of the profile data [that has been downloaded] enables the access to the digital content by the computerized device to be performed according to a required level or quality of service (Forslow, par. 0022 and 0045-0046: maintain quality of service … using multiple signaling protocols for transmission and media control protocols for the access to the digital content).

As per claim 87, the references of Groten and Forslow as combined above teach the computerized method of Claim 86, wherein: 
the first data network comprises a 3GPP (Third Generation Partnership Project) wireless network operated by a cellular service provider (Forslow, par. 0009 and 0026: the communications network includes a 3G Partnership Project (3GPP) wireless IP Multimedia Subsystem (IMS)); 
the computerized device comprises a mobile wireless device configured to operate at least within the 3GPP wireless network (Forslow, par. 0009 and 0026: 3GPP is used for mobile communications. For example, a full duplex call follow-on request parameter may be utilized to establish a second media path in response to a full duplex request); and 
the required level or quality of service comprises a level or quality of service specified by the 3GPP wireless network (Forslow, par. 0022 and 0045-0046: maintain quality of service … using multiple signaling protocols for transmission and media control protocols for the access to the digital content).

Allowable Subject Matter
Claims 38, 40-43, and 68-73 are allowable over prior art for the following reasons:
The prior art of record does not disclose the features of claims 38 and 68, “the accessing of the profile data comprising at least accessing a storage device local to the computerized device, at least a portion of the profile data having been downloaded via the first data network to the storage device from a computerized entity of the first data network” in combination with other limitations of claims 38 and 68, respectively. Therefore, independent claim 38 and 68 are allowable. Dependent claims 40-43 and 69-73 are allowed by virtue of their dependencies on claims 38 and 68, respectively, as they further limit the scope of the claimed invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as the prior art additionally discloses certain parts of the claim features (See “PTO-892 Notice of Reference Cited”).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Don Zhao whose telephone number is (571)272-9953.  The examiner can normally be reached on 9 am to 5 pm Monday thru Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Colin can be reached on 5712723862.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON G ZHAO/Primary Examiner, Art Unit 2493                                                                                                                                                                                                        05/02/2022